Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Figure 1 from Species Set 1 in the reply filed on October 20. 2020 was acknowledged.
Since claim 10 has been cancelled by the amendment filed February 10, 2021, now claims 9 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2020.
Drawings
The drawings were received on February 10, 2021.  These drawings have been approved for entry.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5-8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case et al (US 2004/0167619; hereafter referred to as Case) alone.   Case meets the claim language where:
The stent as claimed is the support structure (15) of the prosthesis (10) of Case (see Figures 8 and 9 as well as paragraphs 43, 44, 47, 48, and 52);
The strut wire as claimed is the strut (20 or 21) of Case;
The coiled wire threaded onto the strut wire as claimed is the radiopaque wire (77) wrapped around the struts;
The ring marker threaded onto the strut wire as claimed is the radiopaque cannula (54) adjacent the barb (22) that can be radiopaque as well (see paragraph 47);
The ring marker and coiled threads are positioned on the stent device such that they provide feedback information related to the stent device as explained in previously cited portions of Case.


    PNG
    media_image1.png
    529
    455
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    257
    258
    media_image2.png
    Greyscale

Regarding claim 2, the supplemental ring marker as claimed is another cannula where a rod (i.e., barb (22)) is shown threaded through the cannula in Figure 9.
Regarding claim 3, the spacer as claimed can be the bend (43) interconnecting two portions of the V shaped strut.
 Regarding claim 5, the markers (39, 22, 54, 58, 13, 14) are shown overlapping in a circumferential direction such that the overlapping of such markers is considered clearly obvious over Case alone.

Regarding claim 7-8, Case discloses different materials (see paragraph 43) and different radiopaque structures (see paragraph 47) but not explicitly different materials for the different structures as claimed.  However, the Examiner asserts that making the different radiopaque devices with different materials would have been considered clearly obvious to a PHOSITA in view of these teachings of using different materials and structures to indicate differences.
Regarding claim 21, the ring or cannula has not helical turns such that the claim limitation is met in this regard.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Case in view of Lombardi (US 2003/0144725; hereafter referred to as LI).  Case renders the claim language obvious as explained in the previous rejection but does not clearly disclose a ring with a rounded edge as claimed.  LI teaches that it was known to utilize a radiopaque ring with a rounded edge; see the front page, Figures 13, 14, and 18 as well as paragraphs 26, 27, 66, and 75.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to a PHOSITA to utilize a rounded cannula or ring as the cannula of Case in order to reduce tissue trauma caused by sharp edges in contact with vessel wall tissue.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774